Detailed Action

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figure(s) 1 use rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents in addition to the number so one of ordinary skill in the art could quickly identify what each box represents. No new matter should be entered.

The drawings use the same rectangular box to show sensor (1), processing unit (2) and sensor arrangement (1000). Therefore, it is unclear how the elements in the system are arranged. For this reason, the drawings are objected. The drawings must be amended to show each of the aforementioned parts of the system individually. For example, if the sensor and the processing unit are part of the sensor arrangement, the drawings should show a rectangular box with the number 1 and label “sensor” and a rectangular box with the number 2 and the label “processing unit” inside a rectangular box with the number 1000 and label “sensor arrangement”.



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the evaluation unit (3) and carrier material (11) claimed in claims 10, 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

A processing system is shown in figure 1. However, the number 2000, used to describe the system in the specification and the claims, is missing in figure 1. Therefore, figure 1 must be amended to show the number 2000. For this reason, the drawings are objected.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected because the specification is not arranged in a proper manner. Below there is an example of how the specification must be arranged.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Objections

Claim(s) 17-18 is/are objected to because of the following informalities:  

In regards to claim 17, the claim recites in line 6 “being arranged on a surface of an object of use”. Even though there is nothing wrong with the limitation, it appears that the limitation of line 6 is referring back to the limitation that was defined in line 1 of the claim. If the limitation of line 6 is referring back to the limitation recited in line 1, the claim should be amended in the following way:
“at least the sensor (1) is arranged on a flexible and bendable carrier material (11) of the usage object 
the carrier material (11) being arranged on [[a]] the surface of the [[an]] usage  object 
 Appropriate correction is required.

In regards to claim(s) 18, the claim(s) is/are objected due to its/their dependency on objected claim 17.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 10, the claim recites in line 2 “for example on garments, comprising”. The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner has interpreted the claim in the following way in order to advance prosecution: “the processing system comprising”.
Furthermore, the claim recites in line 6 “which evaluates the data forwarded to it by the processing unit”. The word “the” in front of the limitation(s) “data forwarded to it” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously defines data measured by the sensor, but it does not define that the data is forwarded to the evaluation unit. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “which evaluates the data measured by the sensor, wherein the data measured by the sensor is forwarded to the evaluation unit [[it]] by the processing unit”.
Also, the claim recites in line 7 “transmits this data” and in line 12 “wherein these data”. It is unclear if the limitations of “this data” and “these data” is referring to the data measured by the sensor or the data forwarded to the evaluation unit. For this reason, the claim is indefinite. The examiner has interpreted lines 7 and 12 of the claim in the following way based on the interpretation given to line 6 in order to advance prosecution: line 7 “transmits the data”.
The claim further recites in line 11 “on the surface of a piece of clothing”. The word “the” in front of the limitation(s) “surface of a piece of clothing” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “on [[the]] a surface of a piece of clothing”.

In regards to claim(s) 11-15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 11, the claim recites in line 2 “the evaluation comprises”. It is unclear if the claimed evaluation is referring to the evaluation performed by the evaluation unit or to the evaluation performed by the CPU. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the evaluation by the central processing unit comprises”.
Also, the claim recites in line 3-4 “a representation of the temporal course of movement of the object of use, and/or a representation of the temporal course of pressure and/ or humidity of a skin of the user”. The word “the” in front of the limitation(s) “temporal course of movement of the object of use” and “temporal course of pressure and/ or humidity of a skin of the user” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a representation of [[the]] a temporal course of movement of the object of use, and/or a representation of [[the]] a temporal course of pressure and/ or humidity of a skin of the user”.

In regards to claim 13, the claim recites in line 2 “the evaluation includes”. It is unclear if the claimed evaluation is referring to the evaluation performed by the evaluation unit or to the evaluation performed by the CPU. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the evaluation by the central processing unit includes”.
Also, the claim recites in line 2 “for the future use of the object use”. The word “the” in front of the limitation(s) “future” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “for [[the]] a future use of the object use”.

In regards to claim 15, the claim recites in line 3 “a future temporal utilization of the utilization object” and in line 4 “wherein in the case of”. The word “the” in front of the limitation(s) “utilization object” and “case of” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 3 and 4 of the claim in the following way in order to advance prosecution: line 3 “a future temporal utilization of the of use” and in line 4 “wherein in [[the]] a case of”.

In regards to claim 16, the claim recites in line 6 “but preferably also the processing unit”. The phrase "but preferably also" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein at least the sensor and 
Also, the claim recites in line 8 “on or under the surface of an object of use”. The word “the” in front of the limitation(s) “surface” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “on or under [[the]] a surface of an object of use”.

In regards to claim 17, the claim recites in line 7 “the surface of a piece of clothing”. The word “the” in front of the limitation(s) “surface of a piece of clothing” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “[[the]] a surface of a piece of clothing”.

In regards to claim(s) 18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 17.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al. (US-2016/0206242) in view of Fastert et al. (US-9,082,025).

In regards to claim 10, Esposito teaches a processing system for measuring and/or processing measured pressure values and/or humidity/moisture values [fig. 14, par. 0008 L. 1-4 and L. 15-22, par. 0011 L. 9-11]. Esposito teaches that the system comprises at least one sensor for measuring pressure and/or humidity [par. 0008 L. 1-4 and L. 15-22, par. 15-22, par. 0011 L. 9-11, par. 0053 L. 10-15]. Furthermore, Esposito teaches that the system comprises at least one processing unit which controls the sensor (1) and/or to store and/or process data measured by the sensor [fig. 14 element processor, par. 0017 L. 1-4, par. 0023 L. 1-4, par. 0055 L. 1-7]. Also, Esposito teaches that the at least one processing unit can analyze the sensor data [par. 0017 L. 1-5, par. 0058 L. 1-7]. This teaching means that the processing unit has at least one evaluation unit which evaluates the data measured by the sensor, wherein the data measured by the sensor is forwarded to the evaluation unit by the processing unit. Esposito further teaches that the processing unit wirelessly transmits the data or a data record generated from the data to smartphone (a central processing unit) [par. 0007 L. 7-11, par. 0022 L. 1-6, par. 0059 L. 7-17]. Also, Esposito teaches that the data comprises pressure and/or moisture of a skin of a user, and are collected and subsequently evaluated by the central processing unit [par. 0053 L. 10-15, par. 0059 L. 7-17, par. 0060].
Esposito teaches that the sensor is arranged on a flexible and bendable carrier material that is arranged on a surface of an object of use, in particular on the surface of a piece of clothing [par. 0006 L. 1-6, par. 0013 L. 1-11]. However, Esposito does not teach hat the processing unit is also arranged on the carrier material.
On the other hand, Fastert teaches a device comprising a sensor and a processing unit [fig. 2]. Fastert teaches that the sensor and the processing unit can be arranged on a flexible and bendable carrier material that can be arranged on a surface of a piece of clothing [fig. 6A-6E, col. 6 L. 50-55, col. 7 L. 5-14, col. 11 L. 59-66, col. 12 L. 58-62]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Fastert‘s teachings of including the processing unit at the carrier material with the sensor in the system taught by Esposito because it will permit the sensor device to work autonomously without connecting it to an external processing unit via cables or conductive traces.

In regards to claim 11, the combination of Esposito and Fastert, as applied in claim 10 above, further teaches that evaluation of the data at the central processing unit can comprise a trend evaluation of the pressure and/or humidity/moisture values of a skin of the user over a period of time [see Esposito par. 0053 L. 10-23, par. 0059 L. 14-17]. This teaching means that the evaluation at the central processing unit comprises a representation of the temporal course of pressure and/or humidity of a skin of the user.

In regards to claim 12, the combination of Esposito and Fastert, as applied in claim 10 above, further teaches that the central processing unit is installed in a mobile terminal, in particular in a smartphone [see Esposito par. 0022 L. 1-3, par. 0060 L. 1-4].

In regards to claim 13, the combination of Esposito and Fastert, as applied in claim 10 above, further teaches that moisture data can be used to recommend a user to stop using the object of use [see Fastert col. 12 L. 45-52]. This teaching means that that the evaluation comprises a recommendation to stop using the garment in near future. In other words, the evaluation includes a proposal for action by the user for the future use of the object of use.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Fastert‘s teachings of providing recommendation to the user about the use of the object of use in the system taught by Esposito because it will help the system to alert the user that the object of use can cause at its current state harm to the user.

In regards to claim 14, the combination of Esposito and Fastert, as applied in claim 10 above, further teaches that the object of use is a textile material and/or a  which is incorporated in a shoe, a shirt or any other garment of the user [see Esposito fig. 1, see Fastert fig. 6A-6C].  

In regards to claim 16, the combination of Esposito and Fastert, as shown in the rejection of claim 10 above, teaches a system comprising the claimed sensor arrangement. Therefore, the combination also teaches the claimed sensor arrangement.

In regards to claim 17, the combination of Esposito and Fastert, as shown in the rejection of claim 10 above, teaches a system comprising the claimed usage object. Therefore, the combination also teaches the claimed usage object.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al. (US-2016/0206242) in view of Fastert et al. (US-9,082,025) as applied to claim(s) 17 above, and further in view of Sun (US-10,378,975).

In regards to claim 18, the combination of Esposito and Fastert, as applied in claim 17 above, further teaches that pressure data is collected by the pressure sensor and that such data is then sent to the central processing unit [see Esposito par. 0053 L. 10-15, par. 0055 L. 1-7, par. 0059 L. 7-17].
However, the combination does not teach that the pressure data is a movement profile, a movement intensity and/or a movement duration.
On the other hand, Sun teaches that the pressure data collected by the pressure sensors can be a movement intensity [col. 25 L. 11-22].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Sun’s teachings of using the pressure sensor to collect data regarding movement intensity in the object taught by the combination because movement intensity data will permit the system to determine details regarding about a movement made by the user.

Allowable Subject Matter

Claim(s) 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 15, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: the CPU (4) makes at least one utilization proposal with regard to a future temporal utilization of the of use, and wherein the user confirms, changes and/or rejects the utilization proposal, and further wherein in [[the]] a case of a change and/or a rejection of the utilization proposal by the user, the central processing unit (CPU) (4) adapts a then-changed user profile to then changed user data.  

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wolfe et al. (US-8,628,478) teaches a flexible sensor device that can be attached to a surface of  a garment [fig. 2, fig. 3].

Tran et al. (US-2020/0008299) teaches a flexible sensor device that can be attached to a surface of a garment [fig. 1, fig. 5A, fig. 5D].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685